
	
		III
		110th CONGRESS
		1st Session
		S. RES. 278
		IN THE SENATE OF THE UNITED STATES
		
			July 24, 2007
			Mr. Casey (for himself,
			 Mr. Smith, Mr.
			 Dodd, Mr. Cardin,
			 Mr. DeMint, Mr.
			 Voinovich, and Mr. Chambliss)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		
			July 31, 2007
			Committee discharged; considered and agreed
			 to
		
		RESOLUTION
		Expressing the sense of the Senate
		  regarding the announcement of the Russian Federation of its suspension of
		  implementation of the Conventional Armed Forces in Europe
		  Treaty.
	
	
		Whereas the Treaty on Conventional Armed Forces in Europe,
			 signed at Paris November 19, 1990 (the CFE Treaty), was agreed
			 upon and signed by 22 States Parties in order to establish predictability,
			 transparency, and stability in the balance of conventional military forces and
			 equipment in an area of Europe stretching from the Atlantic Ocean to the Ural
			 Mountains;
		Whereas there are now 30 States Parties to the CFE Treaty,
			 including Armenia, Azerbaijan, Belarus, Belgium, Bulgaria, Canada, Czech
			 Republic, Denmark, France, Georgia, Germany, Greece, Hungary, Iceland, Italy,
			 Kazakhstan, Luxembourg, Moldova, Netherlands, Norway, Poland, Portugal,
			 Romania, the Russian Federation, Slovakia, Spain, Turkey, Ukraine, the United
			 Kingdom, and the United States;
		Whereas the CFE Treaty is recognized as one of the most
			 successful arms control treaties of the modern era and has served as a
			 cornerstone of European security as the continent emerged from the shadows of
			 the Cold War;
		Whereas the CFE Treaty facilitated the destruction or
			 conversion of over 52,000 battle tanks, armored combat vehicles, artillery
			 pieces, combat aircraft, and attack helicopters;
		Whereas the CFE Treaty continues to enable an
			 unprecedented level of transparency into military equipment holdings and troop
			 deployments in Europe, including over 4,000 on-site inspections of military
			 units and installations implemented since the entry into force of the
			 Treaty;
		Whereas, on November 19, 1999, at the Organization for
			 Security and Co-operation in Europe Summit in Istanbul, Turkey, the parties to
			 the CFE Treaty signed an Adaptation Agreement to reflect the dissolution of the
			 Warsaw Pact, the expansion of membership in the North Atlantic Treaty
			 Organization (NATO), and other changes in the European
			 geopolitical environment;
		Whereas, at the time of the signing of the Adaptation
			 Agreement, the Russian Federation made a series of pledges, known as the
			 Istanbul Commitments, to withdraw its remaining military forces and equipment
			 from the territory of Georgia and Moldova or otherwise negotiate consensual
			 agreements on their continued presence;
		Whereas while the Government of the Russian Federation has
			 taken initial steps towards fulfilling the Istanbul Commitments, it continues
			 to maintain troops and associated equipment in both Georgia and Moldova without
			 the express sovereign consent of the governments of either of those countries,
			 and the United States and other parties to the CFE Treaty have therefore
			 refrained from taking steps to ratify the Adaptation Agreement;
		Whereas, on April 26, 2007, President of the Russian
			 Federation, Vladimir Putin, in a speech to the Federation Council of the
			 Russian Federation, announced his intention to initiate an unspecified
			 moratorium on Russian compliance with the CFE Treaty, citing the
			 refusal of NATO Members to ratify the Adaptation Agreement, concerns over the
			 proposed United States missile defense deployment in Poland and the Czech
			 Republic, and new basing arrangements between the United States Government and
			 the Governments of Bulgaria and Romania as unacceptable encroachments on the
			 security of the Russian Federation;
		Whereas the Government of the Russian Federation
			 subsequently requested, as is its right under the CFE Treaty, an Extraordinary
			 Conference to discuss its outstanding concerns, which was held from June 12 to
			 June 15, 2007, in Vienna, Austria;
		Whereas, on July 14, 2007, President Putin issued a formal
			 decree announcing the intention of the Russian Federation to suspend compliance
			 with the CFE Treaty after providing 150 days advance notice to the other CFE
			 Treaty signatories;
		Whereas President Putin justified his decision on
			 extraordinary circumstances that affect the security of
			 the Russian Federation and require immediate measures;
		Whereas the CFE Treaty provides a formal mechanism for
			 withdrawal of a State Party from the Treaty following 150 days of notice, but
			 does not contain any provision for suspension; and
		Whereas the Department of State, in responding to the
			 announcement by the Government of the Russian Federation to suspend compliance
			 with the CFE Treaty, declared, The United States is disappointed by the
			 Russian announcement of its intention to suspend implementation of the
			 Conventional Armed Forces in Europe (CFE) Treaty. The United States remains
			 committed to CFE’s full implementation. We also remain committed to the
			 ratification and entry into force of the Adapted CFE Treaty. We look forward to
			 continuing to engage with Russia and the other States Parties to the Treaty to
			 create the conditions necessary for ratification by all 30 CFE States.:
			 Now, therefore, be it
		
	
		That—
			(1)it is the sense
			 of the Senate that the decision of the Government of the Russian Federation to
			 suspend implementation of the Treaty on Conventional Armed Forces in Europe,
			 signed at Paris November 19, 1990 (the CFE Treaty), is a
			 regrettable step that will unnecessarily heighten tensions in Europe;
			(2)the Senate
			 recognizes the enduring value of the CFE Treaty as a cornerstone of European
			 security and affirms its support for the basic principles of transparency,
			 accountability, host country consent for the stationing of foreign military
			 forces, and the rule of law embodied in the CFE Treaty and the 1999 Adaptation
			 Agreement thereto;
			(3)the Senate
			 strongly urges the Government of the Russian Federation to reconsider its
			 suspension of CFE implementation and engage with the other parties to the CFE
			 Treaty to resolve outstanding problems and establish an agreed approach leading
			 to the eventual implementation of the Adaption Agreement to the CFE
			 Treaty;
			(4)the Senate calls
			 on the Russian Federation to fulfill its Istanbul Commitments of 1999 and move
			 speedily to withdraw all remaining forces and military equipment from Georgia
			 and Moldova;
			(5)the Senate
			 encourages all parties to the CFE Treaty to engage the Russian Federation in
			 seeking innovative and constructive mechanisms to fully implement the Istanbul
			 Commitments, consistent with the principles and objectives of the Organization
			 of Security and Cooperation in Europe (OSCE) and making full use of OSCE
			 mechanisms;
			(6)the Senate calls
			 on all States Parties to ensure that the resolution of the current disputes
			 surrounding the CFE Treaty be considered a priority at the highest political
			 levels, recognizing that the CFE Treaty is important both as an arms control
			 treaty and as an essential building block for stable relations between the
			 Russian Federation and neighboring countries in Europe; and
			(7)the Senate
			 encourages officials of the Government of the Russian Federation to refrain
			 from belligerent statements that only further polarize relations and jeopardize
			 security in Europe.
			
